EXHIBIT 12.1 Three months Ended March 31, Years Ended December 31, Ratio of Earnings to Fixed Charges: (dollars in thousands) Earnings: Income/(loss)before income taxes $ ) $ ) Fixed charges Total Earnings $ Fixed charges: Interest expense on deposits $ Interest expense on borrowings Estimated interest portion of rent Expense(1) 98 40 40 49 Total fixed charges $ Ratio of earnings to fixed charges: Excluding interest on deposits Including interest on deposits Estimated to be 33% of rent expense.
